Citation Nr: 0709932	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for idiopathic 
cardiomyopathy, status post heart transplant.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for soft tissue sarcoma of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On his VA Form 9 which was received in August 2006, the 
veteran indicated that he desired to attend a hearing to be 
conducted by a Veteran's Law Judge.  The RO scheduled the 
veteran for a Travel Board hearing in February 2007.  The 
veteran failed to report for the scheduled hearing.  In a 
letter dated in February 2007, the veteran reported that he 
was unable to attend his hearing due to problems with the 
weather including ice and snow.  He requested that he be 
rescheduled for another hearing.  VA has treated the February 
2007 letter as a Motion for a new hearing date.  In March 
2007, the undersigned, who was originally scheduled to hear 
the veteran's claims in February 2007, determined that good 
cause had been shown and granted the veteran's motion to 
reschedule the hearing.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

